Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	This office acknowledges receipt of the following items from the Applicant:
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the
file.
Information Disclosure Statement (IDS) filed on 5/21/20 was considered.
3.	Claims 1-10 are presented for examination.

4.	Claims 1-10 are allowed.

REASONS FOR ALLOWANCE

5.	The following is an examiner's statement of reasons for allowance: 
	Claims 1-10 are considered allowable since the prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations.  The prior art does not teach the claimed invention having in combination with other features, a data transfer circuit comprising:
a one-time programmable read-only memory (PROM) storing first to m-th register addresses and first to m-th register data, m being an integer equal to or 
a data transfer control circuit acquiring, with respect to each integer i equal to or greater than 1 and equal to or smaller than, the i-th register address and the i-th register data from the one-time PROM, transferring the i-th register data to the k-th register designated by the i-th register address, k being an integer equal to or greater than 1 and equal to or smaller than n, and updating the k-th data with the i-th register data.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ichimiya et al (2013/0138943), Tanaka (7035956) and Nishikawa (5526490) disclosed an electronic system has plurality of semiconductor integrated circuit devices, which are connect in series via a single signal line.  Each of the integrated circuit devices sequentially reads the setting data of each of the integrated circuit devices from a storage unit, sets the setting data of the integrated circuit device to a functional circuit and transfer second setting data of another integrated circuit device via the single signal line.   
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CONNIE C YOHA/Primary Examiner, Art Unit 2825